Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         08-OCT-2020
                                                         09:38 AM


                           SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAII


                          RUSSELL R. MARTIN,
                   Respondent/Petitioner-Appellee,

                                 vs.

                          RICHARD T. KOZUMA,
                   Petitioner/Respondent-Appellant.


        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-XX-XXXXXXX; CIV. NO. 1SS18-1-00852)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
   and Circuit Judge Morikawa, assigned by reason of vacancy)

         Petitioner/Respondent-Appellant Richard T. Kozuma’s

Application for Writ of Certiorari, filed on August 26, 2020, is

hereby rejected.

         DATED: Honolulu, Hawaiʻi, October 8, 2020.

                                       /s/ Mark E. Recktenwald

                                       /s/ Paula A. Nakayama

                                       /s/ Sabrina S. McKenna

                                       /s/ Michael D. Wilson

                                       /s/ Trish K. Morikawa